DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/188,112 filed on November 12, 2018 in which claims 1-20 are presented for examination.
Status of Claims

Claims 21-40 are allowed, of which claims 21, 30 and 39 are in independent form.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 21-40 are allowed.
The closest prior art of records, e.g., Clavel et al. (US 2014/0173467 A1) teaches method and system for content sharing and discovery; [Title]. This is similar to the Applicant’s invention because of personalized content sharing. 
However, Clavel does not explicitly disclose “…receiving, from the server, a server-selected subset of contacts of the user on the content sharing platform, wherein contacts in the subset of contacts are selected from a plurality of contacts of the user on the content sharing platform based on at least one of (i) an affinity of the user with each contact of the subset of contacts on the content sharing platform.” 
While the prior art disclose permissions settings are preferably managed or changed by the creator or moderator of the chat room, 
Whereas the invention discloses interactions of the user with content of each contact of the subset of contacts; presenting, to the user, the subset of contacts of the user comprising a first contact of the plurality of contacts of the user and excluding a second contact of the plurality of contacts of the user; and allowing the user to share the video with the first contact from the subset of the plurality of contacts.   
Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 10 and 19. 
	The dependent claims depending upon claims 21, 30 and 39 are also distinct from the prior art for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/4/2021